Appellant filed this bill against Gustave Albert Stroecker, Catherine Arata, Lena Arata, and Ida Moore Arata, seeking to set aside, as having been procured by fraud a decree of sale, made in the probate court, by which Stroecker and his coexecutor, Adolph Danne (since deceased), under the will of appellant's (complainant's) mother, were authorized to sell, and did sell, a certain piece of real property in the city of Mobile for the payment of alleged debts of deceased. Stroecker and Catherine Arata have not been brought in. Lena and Ida Moore Arata demurred to the bill as originally filed and as twice amended. Their demurrers were sustained, and complainant appeals.
At the sale made in pursuance of the decree in question, Catherine Arata became the purchaser, and the demurring defendants, it is averred, claim under voluntary conveyances from her. It will not be denied that in these circumstances they have only such title as their grantor had. So then, the questions presented are (1) whether the bill sufficiently charges fraud, and (2) whether, on the facts averred, Catherine Arata should be charged with notice of the fraud alleged.
1. It is averred, in substance, that deceased left no debts; that the debts for the payment of which the real estate was sold were the debts of Adolph Danne; that deceased left a large personal estate, much larger even than the amount of debts alleged in the petition for the sale of the realty; that Adolph Danne converted this property to his own personal use; and that, in any event, there was no occasion or necessity for the sale of the realty, an interest in which had been devised to complainant. It is shown that no process was ever prayed or issued to bring complainant into the probate court, where she might have opposed the sale of her land, and it is averred that defendant Stroecker and his coexecutor, Adolph Danne, conspired to defraud complainant of the estate *Page 485 
devised to her by procuring its sale for the payment of the alleged debts of deceased and exhibited to the probate court, and filed therein, "in final settlement" a paper writing purporting to witness an agreement between all persons interested for the settlement of the estate of deceased, signed by complainant along with the others, reciting the sale of the land, the payment of debts, and the distribution of the balance among the parties in interest, including the sum of $719.33, the receipt of which purports to be acknowledged by Adolph Danne and complainant for their joint use and in full of their interest in the estate. And it is averred that, so far as complainant is concerned, the instrument was a forgery; that she had no notice of the pendency of the administration, nor of the sale; that she took no part therein, and entered into no agreement with respect thereto, nor did she receive any part of the said fund. In sum, the averment is that the sale was the result of a conspiracy to defraud complainant. As excusing her delay in filing the bill, complainant avers that she has been from birth almost totally blind, that she is illiterate, dependent on the care of others, a nonresident of the county of Mobile, and had been ignorant of the proceedings in the probate court and of the sale of the land until immediately before the filing of this bill. Our opinion is that the facts, thus stated in outline, constitute a case of fraud in the management of the proceeding in the probate court — to employ the language of the decisions — in the concoction of the decree of sale, and that, upon proof in agreement with the full meaning and intent of their averment, the court, necessary parties being present, will be required to adjudge the proceeding and sale a nullity as against complainant. De Sota Co. v. Hill, 194 Ala. 537,69 So. 948; Hardeman v. Donaghey, 170 Ala. 362, 54 So. 172. And this is true, in the circumstances stated, notwithstanding the proceeding in the probate court was in rem. Cobb v. Garner,105 Ala. 465, 17 So. 47, 53 Am. St. Rep. 136.
2. The court is also of opinion that, on the facts averred, Catherine Arata was not a bona fide purchaser, must be charged with notice of the fraud affecting her title, and, per consequence, the title of the demurring defendants. In complainant's bill in its original shape it was averred that Catherine Arata was not a party to the alleged conspiracy, but, in effect, that reasonable inquiry upon her part would have discovered the fraud complained of. But the proceeding for the sale of the property was in rem (Wyman v. Campbell, 6 Port. 219, 31 Am. Dec. 677, which has been consistently followed in many cases), so that the failure to bring in complainant did not, of itself, constitute a defect in the record, nor was there averment, up to this point, that the purchaser was informed of facts which ought to have aroused suspicion or stimulated inquiry, and, in the absence of circumstances of the sort, no general duty of inquiry rested upon the purchaser. Without withdrawing these averments, complainant attempted to improve this aspect of her bill by subsequent amendments. Thereby she showed that the executors had caused no appraisement to be made of the personal property of the estate, nor had they filed any inventory. But, the court having by the petition filed acquired jurisdiction to order a sale of the realty, these derelictions, apparent of record, were, in the absence of fraud, mere irregularities, not sufficing to render the proceeding void (Miller v. Thompson, 209 Ala. 469,96 So. 481), nor, standing alone, were they badges of fraud, though they may well have constituted steps in a scheme of fraud, depending on the intent with which they were done and suffered. In our opinion the facts alleged in sections 22, 23, and 24 (which are reproduced in the report of the case) of the bill as last amended, in connection with the other averments to which we have briefly referred, are sufficient to charge Catherine Arata with knowledge of the fraud alleged, and so to deny to her the protection due to an innocent purchaser, and this notwithstanding the fact that later averments of the amended bill may in part be so construed as to make them inconsistent with the earlier averment that complainant does not charge that Catherine Arata "was a party to such conspiracy."
It results that the judgment of the trial court, sustaining the demurrer to complainant's bill as last amended, was error.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.